DETAILED ACTION
1.	This communication is responsive to the Remarks filed 07/22/2021. 
Claims 43-72 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 43-72 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2008/0294660) hereinafter Patterson, in view of Tapply et al. (US 2012/0059804) hereinafter Tapply.

Claims 1-42 (Cancelled)

In claim 43, Patterson discloses “A computer-implemented method for retrieving data, comprising: 
receiving a request to retrieve a version of data in a plurality of versions of data ([0042] a segment is associated with a stream, and when the segment is stored on a selected storage node, the segment is stored in such a manner that the segments associated with a stream do not require substantial time (e.g., a long seek time) to be retrieved from the selected storage node.  This enables easier (i.e., efficient) retrieval of the stream (e.g., lower retrieval time because the segments associated with a stream are stored close to one another)); 
identifying a data cluster in a plurality of data clusters, the identified data cluster storing a plurality of delta-compressed versions of data including and a cluster representative  replica system 120 receives a data stream or data blocks, data segments, segments that have not previously been stored, and/or bases (or references to bases) and deltas to previously stored segments instead of all segments of a data stream or data block.  In some embodiments, replica system 120 replicates storage system 100 by receiving a copy of each of the cluster nodes), wherein each of the plurality of delta-compressed versions of data stored in the cluster are independent of each other and include one or more respective content differences with the cluster representative ([0041] in 400 a data stream or data block is received.  In 402, the data stream or data block is broken into segments.  In 404, a first segment is selected.  In 406, a storage node is selected.  In 408, a similar previously stored segment is identified; representation of the similar previously stored segment and delta are stored; if no similar previously stored segment is identified, store the segment.  In some embodiments, if no similar previously stored segment is identified, a base 
segment and delta are stored for the segment), wherein the identified data cluster stores a delta-compressed version of data corresponding to the requested version of data ([0042] new base segments and/or deltas that represent segments associated with a stream are stored in the same storage device, proximal to one another in the same storage device, in the same logical storage unit, or any other appropriate way of storing to enable efficient retrieval. In some embodiments, the data redirector provides an indication of the stream with which the segment is associated to the selected storage node or matching node to which it sends the segment)”.
Patterson does not appear to explicitly disclose however, Tapply discloses “uncompressing the cluster representative of the identified data cluster and the delta- compressed version of data corresponding to the requested version of data ([0061] Constant size data packets 45 are received from compression system 10 and de-formatter 60 identifies the format of each packet from the identifiers within the packet and it then combines extension packets with the packets to which they belong and re-forms the compressed data items.  These are then put into de-compressor 70 which performs the calculations necessary to generate the stream of data 5 that originally 
entered compressing system 10); 
combining the uncompressed cluster representative and the uncompressed delta- compressed version of data ([0085] Initially a stream of compressed data comprising a plurality of data packets of a fixed size is received.  Each packet is analysed and the format of the packet is identified from format identifiers that were within the packet and it is then determined exactly what data items are stored in the data packets.  Different portions of data items may be stored in a plurality of packets and these are combined to 
form the compressed data items.  It is then determined which other delta values or absolute values they are related to and they are then decompressed to generate the original data items); and 
retrieving, based on the combining, the requested version of data ([0043] retrieving said related data item from said data store and calculating a delta value comprising a difference between said received data item and said related data item and outputting said delta value)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Patterson and Tapply, the suggestion/motivation for doing so would have been to provide an improved method for data compression and decompression by allowing a "delta value" to be calculated from a predetermined value where no related data item is stored ([0010]).		

In claim 44, Patterson teaches
The method according to claim 43, wherein each data cluster in the plurality of data clusters includes a respective cluster representative, each cluster representative being stored in a memory location ([0034] Managing a segment includes enabling finding matches or similar segments to a new segment within the other segments being managed, and storing a deduplicated representation of the segment in a storage node).  

In claim 45, Patterson teaches
The method according to claim 44, wherein the uncompressing further comprises uncompressing the cluster representative of the identified data cluster, the delta- compressed version of data corresponding to the requested version of data, and at least another cluster representative ([0034] The deduplicated segment is stored by storing a reference to a similar stored segment and a delta or difference between the similar stored segment and the new segment being stored.  A segment is transmitted to one or more matching function nodes, represented in FIG. 2 by 206, 212, and 218, of a cluster node, represented in FIG. 2 by 224, 226, and 228, respectively).  

In claim 46, Tapply teaches
The method according to claim 45, wherein the combining further comprises combining the uncompressed cluster representative, the uncompressed delta-compressed version of data, and the uncompressed another cluster representative ([0061] Constant size data packets 45 are received from compression system 10 and de-formatter 60 identifies the format of each packet from the identifiers within the packet and it then combines extension packets with the packets to which they belong and re-forms the compressed data items.  These are then put into de-compressor 70 which performs the calculations necessary to generate the stream of data 5 that originally 
entered compressing system 10).  

In claim 47, Patterson teaches
The method according to claim 43, wherein the identified data cluster is configured to represent a logical portion of a data stream received for backup and including a plurality of versions of data ([0039] Data stream or portion of a data block 300 can be data that is being backed up, data that is being stored, data that is being replicated on a remote site, or any other appropriate data stream or portion of a data block).  

In claim 48, Patterson teaches
The method according to claim 43, wherein the cluster representative includes at least one of the following: a delta-compressed version of data and a data-compressed version of data ([0023] Delta compression efficiently stores segments that are similar to each other by storing one base and, for other similar segments, storing only a delta from the base along with a reference to the base.  If a segment is not similar to a previously stored base, the new segment is stored as a new base and possibly a delta from that base).

In claim 49, Patterson teaches
The method according to claim 43, where the request to retrieve the version of data includes a request to delete the version of data, wherein the retrieved version of data is deleted without deleting the cluster representative ([0022] Each segment is characterized for assignment for storage on a given node.  On the given node of 
the cluster, segments are stored in a manner that deduplicates segment storage.  
Sorting segments into a plurality of nodes reduces the number of segments to be 
searched for deduplication and reduces the size of the segment index required 
on a node).  

In claim 50, Tapply teaches
The method according to claim 43, wherein the request to retrieve the version of data includes a request to delete the identified data cluster, the method further comprises performing, for each delta-compressed version stored in the data cluster, the uncompressing and the combining ([0061] Constant size data packets 45 are received from compression system 10 and de-formatter 60 identifies the format of each packet from the identifiers within the packet and it then combines extension packets with the packets to which they belong and re-forms the compressed data items.  These are then put into de-compressor 70 which performs the calculations necessary to generate the stream of data 5 that originally entered compressing system 10); 
deleting each uncompressed and combined delta-compressed version and the cluster representative ([0085] Initially a stream of compressed data comprising a plurality of data packets of a fixed size is received.  Each packet is analysed and the format of the packet is identified from format identifiers that were within the packet and it is then determined exactly what data items are stored in the data packets.  Different portions of data items may be stored in a plurality of packets and these are combined to 
form the compressed data items.  It is then determined which other delta values or absolute values they are related to and they are then decompressed to generate the original data items).  

In claim 51, Patterson teaches
The method according to claim 43, wherein the request to retrieve the version of data includes a request to delete the cluster representative of the identified data cluster, wherein the operations further comprise 
determining whether at least one delta-compressed version of data is stored in the data cluster ([0029] replica system 120 receives a data stream or data blocks, data segments, segments that have not previously been stored, and/or bases (or references to bases) and deltas to previously stored segments); 
deleting, based on the determining, all delta-compressed versions of data stored in the identified data cluster prior to deleting the cluster representative of the identified data cluster ([0034] Managing a segment includes enabling finding matches or similar segments to a new segment within the other segments being managed, and storing a deduplicated representation of the segment in a storage node); and 
deleting the cluster representative of the identified data cluster([0034] The deduplicated segment is stored by storing a reference to a similar stored segment and a delta or difference between the similar stored segment and the new segment being stored).  

In claim 52, Tapply teaches
The method according to claim 45, wherein a processing time for the retrieving is determined based on a number of cluster representatives configured to represent at least one transaction in a plurality of transactions of a data stream received for a backup and configured to be uncompressed to retrieve the requested version of data ([0043] retrieving said related data item from said data store and calculating a delta value comprising a difference between said received data item and said related data item and outputting said delta value).

Claims 53-62 are essentially same as claims 43-52 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claims 63-72 are essentially same as claims 43-52 except that they recite claimed invention as a computer program product and are rejected for the same reasons as applied hereinabove.

Response to Arguments
7.	In the remarks, the applicant argues that:
Patterson provides a hardware or physical cluster storage having a cluster of nodes. This is entirely irrelevant to the delta version clustering disclosed in the present application and recited in claim 43 in the “identifying” element. In particular, Patterson’s cluster of nodes is irrelevant to the cluster representative.
Examiner Responds: Patterson teaches using delta compression to distribute and store data segments to different nodes in a storage system at [0023] stores segments …by storing one base and, …. only a delta from the base along with a reference to the base, [0029] Updating can be continuous, sent in bursts on a regular schedule, [0034] a segment is transmitted to one or more matching function nodes, represented in FIG. 2 by 206, 212, and 218, of a cluster node, represented in FIG. 2 by 224, 226, and 228, respectively. The assignment is based on one or more tags of the segment.  …, a tag comprises…, a sketch, …of the segment [0036]  the transmitted segment contains embedded byte sequences, such as a timestamp [0040] 
Distribution of a segment to a cluster node is based on the segment content, … associated with the segment, and/or a cluster node having likely similar segments…, a tag or other characterization of a segment is distributed to a plurality of nodes, and a given node having likely similar segments can indicate that it would be a good candidate node for the segment to be distributed to [0041] a base segment and delta are stored for the segment [0042] which the segment is associated to the selected storage node or matching node to which it sends the segment (Examiner interprets: nodes 224, 226, and 228 of FIG. 2, corresponding to “the identified data clusters”, [0023] storing one base and, …. only a delta from the base [0029] Updating can be continuous …on a regular schedule [0036] segment contains…, a timestamp, corresponding to “storing a plurality of delta-compressed versions of data including”, [0040] a tag or other characterization of a segment, corresponding to “a cluster representative”, [0040] 
Distribution of a segment to a cluster node is based on the segment content, a tag or other characterization of a segment is distributed to a plurality of nodes, and a given node having likely similar segments can indicate that it would be a good candidate node for the segment to be distributed to, corresponding to “wherein each of the plurality of delta-compressed versions of data stored in the cluster are independent of each other and include one or more respective content differences with the cluster representative”, a base segment and delta are stored for the segment and the segment is associated to the selected storage node or matching node to which it sends the segment, corresponding to “wherein the identified data cluster stores a delta-compressed version of data corresponding to the requested version of data”). 

8.	In the remarks, the applicant argues that:
Nowhere does Tapply disclose use of “cluster representative[s]” or un-delta-compression of such representatives in a chain as well as versions that are sought to be
retrieved and combination of uncompressed representatives and versions to produce a requested version of data.
Examiner Responds: Tapply teaches using delta values to compress and decompress data at [0059] the delta compressor 30 compresses the received data item by calculating a difference between it and its related value or if no related value is stored between it and a predetermined value which is stored in register 32. Register 32 may store any value.  …..it will store a statistical average value of the data items received [0060] an indicator bit that can be used to indicate if subsequent data items are in absolute mode or relative mode.  This indicator bit is used to indicate that the next packets contain delta values with respect to the predetermined 
value stored in the register 32 or that the next packets contain delta values relative to related data items [0061] Constant size data packets 45 are received from compression system 10 and de-formatter 60 identifies the format of each packet from the identifiers within the packet and it then combines extension packets with the packets to which they belong and re-forms the compressed data items.  These are then put into de-compressor 70 which performs the calculations necessary to generate the stream of data 5 that originally entered compressing system 10 [0085] Each packet is analysed and the format of the packet is identified from format identifiers that were within the packet and it is then determined exactly what data items are stored in the data packets.  Different portions of data items may be stored in a plurality of packets and these are combined to form the compressed data items.  It is then determined which other delta values or absolute values they are related to and they are then decompressed to generate the original data items [0043] retrieving said related data item from said data store and calculating a delta value comprising a difference between said received data item and said related data item and outputting said delta value (Examiner interprets: de-compressor 70 which performs the calculations necessary to generate the stream of data 5, corresponding to “uncompressing”, an indicator of the packets, corresponding to “cluster representative of the identified data cluster”, a predetermined value which is stored in register 32. Register 32 may store any value.  …..it will store a statistical average value of the data items received, corresponding to “delta- compressed version of data corresponding to the requested version of data”.  Different portions of data items may be stored in a plurality of packets and these are combined to form the compressed data items.  It is then determined which other delta values or absolute values they are related to and they are then decompressed to generate the original data items, corresponding to “combining the uncompressed cluster representative and the uncompressed delta- compressed version of data”, retrieving said related data item from said data store and calculating a delta value comprising a difference between said received data item, corresponding to “retrieving, based on the combining, the requested version of data”).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158